DETAILED ACTION
This is the Office action based on the 16747710 application filed January 21, 2020.  Claims 1-11 are currently pending and have been considered below.  Applicant’s amendment filed January 6, 2021 has been entered.  Based on newly found prior arts, claims 1-11 are currently pending and have been considered below.
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claim 1 objected to because of the following informalities:  the term “the insulating layer” appears to contain a typographical error.   For the purpose of examining it will be assumed that this term is “the insulator layer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of 35 U.S.C. 102: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to  
Claims 1-11 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bramhavar et al. (U.S. PGPub. No. 20160349283), hereinafter “Bramhavar”:--Claims 1, 2, 5, 9, 10, 11: Bramhavar teaches a method of making an accelerator, comprisingproviding a SOI substrate, comprising a silicon layer 1101 and an insulator layer 1102 (Fig. 11A);defining sensing tethers 1120a and 1120b by partially etching through the insulator layer 1102 (Fig. 11I and 11J, [0110, 0112]);define a proof mass 1110 by etching through the silicon layer 1101 (Fig. 11I and 11J);releasing the sensing tethers 1120a and 1120b by selectively etching the insulator layer 1102 (Fig. 11K and 11L, [0111]);integrating a ring oscillator 230 attaching to the tether (Fig.2A).     Alternately, although Bramhavar is silent about the sequence of the defining the sensing tethers and the defining the proof mass, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to perform either the defining the sensing tethers before the defining the proof mass, or vice versa.--Claim 3: Bramhavar further teaches that the accelerator further comprises a scale factor ([0013-0014]) and a wavelength locking loop ([0102, 0123]).--Claim 4: Bramhavar further teaches that the tether may have a width of 2 µm ([0055])..

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 rejected under U.S.C. 103 as being unpatentable over Nielson et al. (U.S. Pat. No. 8783106), hereinafter “Nielson”, in view of Najafi et al. (U.S. PGPub. No. 20180113146), hereinafter “Najafi”.--Claims 1, 2, 3, 9, 10, 11: Nielson teaches a method for forming an accelerator, comprisingproviding a SOI substrate, comprising a an insulator layer 511 and a handle layer 510 
Claim 5 rejected under U.S.C. 103 as being unpatentable over Nielson in view of Najafi as applied to claim 1 above, and further in view of Su et al. (U.S. PGPub. No. 20160282265), hereinafter “Su”:--Claim 5: Nielson as modified by Najafi teaches the invention as in claim 1 above.  Nielson fails to teach integrating a photonic ring oscillator.        Su teaches a sensor system comprising an accelerometer, a photo ring resonator and a photodetector on the same semiconductor on insulator (SOI) substrate ([0044, 0062], Fig. 7), wherein the photonic ring resonator advantageously functions as a transducer (Fig. 1, [0017, 0067]), wherein the photonic ring resonator comprises a plurality of waveguides ([0017]).         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to include a photonic ring oscillator in the invention of Nielson to enable measuring both physical and chemical information, as taught by Su.
Response to Arguments
Applicant's arguments filed January 6, 2021 have been fully considered as follows:--Regarding Applicant’s argument that the previously cited prior arts do not teach the amended feature, Applicant's arguments are persuasive,  but are moot in view of the new ground(s) of rejection shown above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713